


--------------------------------------------------------------------------------

Retrun to 10-Q [form10q.htm]

Exhibit 10.4
FIRST AMENDMENT TO
INTERCREDITOR AND SUBORDINATION AGREEMENT


This First Amendment to Intercreditor and Subordination Agreement (this
“Amendment”) is dated as of this ___ day of October, 2007, by and between
Textile Investment International  S.A. (“Junior Creditor”) and Wachovia Bank,
National Association (“Senior Creditor”).
 
BACKGROUND
 
A.           Junior Creditor and Senior Creditor are parties to a certain
Intercreditor and Subordination Agreement dated as of December 30, 2004 (as
amended or otherwise modified from time to time, the “Intercreditor
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Intercreditor Agreement.
 
B.           The parties have agreed, subject to the terms and conditions of
this Amendment, to amend the Intercreditor Agreement.
 
NOW, THEREFORE, with the foregoing Background hereinafter deemed incorporated by
this reference, the parties hereto, intending to be legally bound, promise and
agree as follows:
 
1.  AMENDMENTS TO INTERCREDITOR AGREEMENT
 
1.1  Permitted Payments.  Section 3.2(a) of the Intercreditor Agreement is
amended and restated as follows:
 
(a)  Senior Creditor hereby agrees that, notwithstanding anything to the
contrary contained in Section 3.1, on and after July 31, 2008 Debtor may make,
and Junior Creditor may receive and retain from Debtor, regularly scheduled
payments of principal which, for the purposes hereof, shall include Deferred
Note Payments, with respect to the Junior Debt and interest thereon, evidenced
by the License Note on an unaccelerated basis, in accordance with the terms of
the applicable Junior Creditor Agreements as in effect on the date hereof (but
not any payments pursuant to acceleration or claims of breach (other than with
respect to missed regularly scheduled payments of principal and interest which
are subsequently cured) or to prepay any Junior Debt or otherwise),
providedthat, as of the date of any such payment and after giving effect
thereto, (a) no Default or Event of Default, under the Senior Credit Agreements,
shall exist or have occurred and be continuing, (b) Debtor has a Fixed Charge
Coverage Ratio (as defined in the Senior Loan Agreement) of at least 1.20 to
1.00 determined for the twelve (12) month period then ending and (c) Debtor has
Excess Availability of at least $2,500,000.
 
2.  REAFFIRMATION
 
This Amendment shall be incorporated into and made part of the Intercreditor
Agreement.  Except as expressly modified by the terms hereof, all of the terms
and conditions of the Intercreditor Agreement is hereby reaffirmed and shall
continue in full force and effect as therein written.
 
3.  MISCELLANEOUS
 
3.1  GOVERNING LAW. The validity, construction and effect of this Amendment
shall be governed by the internal laws of the Commonwealth of Pennsylvania
(without giving effect to principles of conflicts of law).
 
3.2  Consent to Jurisdiction; Waiver of Jury Trial.  Each of the parties hereto
hereby irrevocably consents to the non-exclusive jurisdiction of the Courts of
the Commonwealth of Pennsylvania, and the United States District Court for the
Eastern District of Pennsylvania, and waives trial by jury in any action or
proceeding with respect to this Amendment.
 
3.3  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument.
 


SIGNATURES ON FOLLOWING PAGE


--------------------------------------------------------------------------------



Dated the date and year first written above.


SENIOR CREDITOR:
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:           /s/ Georgios C. Kyvernitis        
Name:      Georgios C. Kyvernitis             
Title:        Director                                       
 
JUNIOR CREDITOR:
TEXTILE INVESTMENT INTERNATIONAL S.A.
 
 
By:           /s/Tom Felgen                 /s/ René Faltz   
Name:      Tom Felgen                     René Faltz          
Title:        Director                            Director             
 





--------------------------------------------------------------------------------



ACKNOWLEDGMENT


On this ___ day of October, 2007, the undersigned hereby acknowledges and agrees
to the foregoing terms and provisions.  By its signature below, the undersigned
agrees that it will, together with its successors and assigns, be bound by the
provisions hereof; provided that, nothing in the foregoing Amendment shall
amend, modify, change or  supersede the respective terms of any Creditor’s
Agreements with the undersigned.  In the event of any conflict or
inconsistencies between the terms of the foregoing Amendment and the Senior
Creditor Agreements or the Junior Creditor Agreements, the terms of the Senior
Creditor Agreements or the Junior Creditor Agreements, as the case may be, shall
govern as between the Creditor involved and the undersigned.


The undersigned agrees that any Creditor holding Collateral does so as bailee
(under the UCC) for the other and is hereby authorized to and may turn over to
such other Creditor upon request therefor any such Collateral, after all
obligations and indebtedness of the undersigned to the bailee Creditor have been
fully paid and performed.


The undersigned acknowledges and agrees that: (i) although it may sign this
Amendment it is not a party hereto or to the Intercreditor Agreement and does
not and will not receive any right, benefit, priority or interest under or
because of the existence of the foregoing Amendment or the Intercreditor
Agreement, (ii) in the event of a breach by the undersigned or Junior Creditor
of any of the terms and provisions contained in the foregoing Amendment or the
Intercreditor Agreement, such a breach shall constitute an “Event of Default” as
defined in and under the Senior Creditor Agreements and (iii) it will execute
and deliver such additional documents and take such additional action as may be
necessary or desirable in the opinion of any Creditor to effectuate the
provisions and purposes of the Intercreditor Agreement, provided that  such
requests made or instructions given for additional documents or additional
actions are not inconsistent with and do not otherwise conflict with the terms
of the Senior Creditor Agreements or the Junior Creditor Agreements.




I.C. ISAACS & COMPANY L.P.,
a Delaware limited partnership


By: I.C. Isaacs & Company, Inc., its general partner


By:           /s/ Robert S. Stec                                     
Robert S. Stec, Chief Executive Officer












--------------------------------------------------------------------------------


